Citation Nr: 0716005	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  03-12 647	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
disabling for post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted service connection for 
PTSD and assigned a 30 percent rating.  A March 2003 RO 
decision increased the initial rating to 50 percent 
disabling.  The veteran continued to seek a higher initial 
rating and his claim remained in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993). 

Subsequently, in November 2005, the Board remanded the claim 
to the RO, through the Appeals Management Center (AMC), for 
further evidentiary development consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA) and to schedule another 
VA examination to assess the current state of the veteran's 
PTSD.  Following attempts to complete the actions set forth 
in the November 2005 Board remand as well as a continued 
denial of the veteran's claim in March 2006 supplemental 
statement of the case (SSOC), the AMC returned the case to 
the Board in March 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Board remanded the veteran's claim, in 
part, for the RO to schedule a VA psychiatric examination to 
assess the current state of the veteran's PTSD.  A February 
2006 letter informed the veteran that a VA medical facility 
nearest to him would schedule an examination in connection 
with his claim and would notify him of the date, time, and 
place of examination.  The letter contained the failure to 
report and good cause provisions pursuant to 38 C.F.R. 
§ 3.655.  The veteran failed to report for his schedule VA 
psychiatric examination in February 2006.  A March 2006 SSOC 
continued the denial of the veteran's claim and it was sent 
to the Board.  In September 2006, the Board received a report 
of contact, dated approximately a week before the veteran's 
scheduled February 2006 psychiatric examination, indicating 
that the veteran who resided at a care center had called the 
St. Louis RO.  The February 2006 report of contact indicated 
that the veteran's health was failing, that he could not make 
his scheduled VA examination, and asked for the examination 
to be rescheduled at a closer facility, if possible.  In an 
April 2007 hearing presentation, the veteran's representative 
clarified that the veteran did not attend his scheduled 
February 2006 VA examination because he believed the RO had 
cancelled the examination pursuant to his request a week 
earlier.  

The Board finds that the veteran has presented good cause as 
to why he failed to appear for his scheduled VA examination.  
The veteran asked to have his examination rescheduled at a 
closer facility approximately a week before his examination 
date due to failing health.  38 C.F.R. § 3.655.  As good 
cause has been found, a remand is necessary to attempt to 
reschedule a VA psychiatric examination to assess the current 
state of the veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Please schedule a VA psychiatric 
examination to assess the current state of 
the veteran's PTSD.  A copy of this remand 
along with the veteran's claims folder 
should be provided.  The examiner must 
conduct a full and complete mental status 
evaluation and record a complete report of 
the findings of that evaluation in the 
examination report.  The examiner should 
render a GAF designation that, to the 
extent possible, focuses solely on the 
veteran's PTSD-related symptomatology and 
does not take into consideration the 
veteran's physical ailments.  The examiner 
must provide a rationale for all 
conclusions reached.  The examination 
report must indicate whether the claims 
file was reviewed.  

2.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of his failure to report.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 50 
percent for service-connected PTSD.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



